Per Curiam.
On March 19, 1940, the respondent was duly* convicted in the Court of General Sessions of the County of New York of the crimes of violation of section 304 of the Penal Law of the State of New York, forgery in the third degree, and conspiracy. Said crimes of violation of section 304 of the Penal Law and forgery in the third degree are felonies. ;
Pursuant to subdivision 3 of section 88 and section 477 of the Judiciary Law, the respondent, therefore, must be disbarred. These provisions are mandatory, and, upon presentation of the facts to the court, the prescribed order must be made, notwith*517standing the fact that an appeal has been taken from the judgment of conviction. (Matter of Lindheim, 195 App. Div. 827.)
Present — Mastín, P. J., O’Malley, Glennon, Untebmyeb and Dobe, JJ.
Respondent disbarred.